Citation Nr: 0708187	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1973.
  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

In September 2004, the Board issued a decision denying the 
appeal.  The veteran then appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, in a June 2005 Order, 
the Court vacated the Board decision and remanded the case 
for the VA to fulfill its duty to assist by obtaining 
outstanding VA treatment records dated 1993 to 2001.  

Subsequently, the Board remanded the case in March 2006 for 
the RO to obtain the missing VA treatment records.  The RO 
then secured these records, and the case has now returned to 
the Board and is ready for appellate action. 


FINDING OF FACT

There is no competent evidence of hepatitis C during service 
or for decades thereafter, and no competent evidence of a 
nexus between the veteran's current hepatitis C diagnosis and 
his military service from October 1970 to October 1973.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran contends that he contracted hepatitis C during 
his military service.  He argues that the diagnosis of 
infectious hepatitis during service was not an acute case of 
hepatitis A, but was in actuality the current hepatitis C he 
has been diagnosed with.  He does not allege any of the risk 
factors of hepatitis C in service to include a blood 
transfusion before 1992, an organ transplant before 1992, 
intravenous or intranasal drug use, or high risk sexual 
activity.  See undated veteran statement and VA examination 
dated April 2002.       

Initially, service medical records (SMRs) are negative for 
any diagnosis of Hepatitis C.  SMRs do show complaints of and 
treatment for jaundice, weight loss, dark urine, back pain, 
nausea, and vomiting for two to three weeks in September 
1971.  The veteran stated that a roommate had hepatitis two 
to three months earlier.  He did not report any risk factors 
of hepatitis C during service.  The diagnosis was infectious 
hepatitis.  He was put on profile for 60 days.  Importantly 
however, upon separation in October 1973, the veteran 
reported that he was in good physical condition, and the 
examination did not indicate any diagnosis of hepatitis.  
Overall, the lack of specific diagnosis of hepatitis C during 
service and the absence of any residuals upon separation 
provides evidence against the claim.

Post-service, the first treatment or diagnosis of hepatitis C 
is from VA treatment records in 1993 and 1995 that document 
positive blood tests for hepatitis C as well as hepatitis A 
antibodies.  This treatment was approximately 20 years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Subsequent VA treatment record from 2000 to 2006 show further 
treatment for hepatitis C and cirrhosis of the liver.  
Overall, however, service connection may not be established 
for hepatitis C based on chronicity in service or post-
service continuity of symptomatology for disorder seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Medical evidence of record on the issue of a nexus between 
current hepatitis C and treatment for infectious hepatitis 
during service includes one favorable private medical 
opinion, but also one unfavorable opinion from a VA examiner 
followed by several unfavorable addendums.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this regard, an April 2002 VA liver, gallbladder, and 
pancreas examination report noted that the available medical 
records were reviewed.  It was reported that in 1993, the 
veteran came to a VA hospital looking for employment and that 
during a pre-employment physical, he was found to test 
positive for hepatitis C as well as hepatitis A antibodies.  
The examiner stated that in 1995, the hepatitis A virus 
antibodies were positive, the hepatitis C virus antibody was 
likewise positive, and that the hepatitis C virus 
confirmation test with RIBA was also positive.  The diagnoses 
were hepatitis C, under therapy, and status post hepatitis A.  

In a June 2002 addendum to the April 2002 VA examination, the 
examiner stated that in his opinion, type A and C hepatitis 
were not related to each other etiologically.  The examiner 
stated that there was no data on record to indicate the exact 
onset of the hepatitis C for the veteran and that there was 
no evidence on record to document a relationship between the 
two viral infections.  

In an additional clarification of this complex issue, in an 
August 2002 addendum, a different VA examiner reported that 
the positive serology to hepatitis A, noted pursuant to the 
April 2002 examination, meant past exposure and that the 
positive serology to hepatitis C, was the current disability.  
The examiner stated that the infectious hepatitis suffered by 
the veteran while in service was consistent with hepatitis A, 
acute.  Since no chronicity was documented through 1993, it 
was the examiner's opinion that the hepatitis A suffered in 
service was not etiologically related to the current 
hepatitis C infection.  The detailed VA reports are found to 
be entitled to great probative weight. 

In contrast, the Board acknowledges the private medical 
opinion of  "A.C.," M.D., dated in July 2003.  Dr. C. noted 
that he had reviewed a series of documents pertaining to the 
veteran.  He stated that the veteran was diagnosed with acute 
hepatitis during service and that in 1995, he was diagnosed 
with hepatitis C while he worked at a VA hospital.  Dr. C. 
opined that there was no specific evidence in the medical 
file to prove that the veteran did not contract hepatitis C 
while he was in service and that the most logical thing was 
to conclude that the infectious hepatitis that occurred 
during the service was not classified and that the hepatitis 
C that was diagnosed and treated at the VA hospital was 
related to the veteran's service.  

The Board finds this opinion to be of limited probative 
value, unsupported by the evidence of record.  The Board 
particularly finds the logic of Dr. C. to be flawed, for even 
though no specific evidence proves that the veteran did not 
contract hepatitis C while he was in service, it does not 
necessarily follow that that he therefore contracted 
hepatitis C in service as opined by Dr. C.  As indicated 
above, hepatitis A and C are separate disorders and the Board 
has one medical opinion that clearly indicates that the 
veteran was most likely treated for hepatitis A in service, 
not hepatitis C.  The SMRs, which the VA examiner reviewed, 
clearly support the conclusion that the condition treated in 
service was acute and transitory, indicating, as concluded by 
the examiner, hepatitis A.  

In addition, Dr. C. never addresses that fact that the 
veteran's recent blood tests reflected positive antibodies 
for hepatitis A and he never discusses the relationship 
between the hepatitis A and C diagnoses.  He also does not 
address the fact that the veteran denies any risk factors for 
hepatitis C during service.  Most importantly, the fact that 
there was no medical diagnosis for hepatitis C until 20 years 
after service supports the VA examiner's view that the 
condition treated in service was acute and transitory 
hepatitis A.     

Overall, the Board finds that the VA opinions with addendums 
were thorough, supported by several explanations, based on a 
detailed review of the claims folder, and supported by the 
evidence of record, which first showed a specific diagnosis 
for hepatitis C 20 years after discharge from military 
service, unrelated to likely treatment for acute hepatitis A 
during service.  As such, the Board concludes that the VA 
examiners' opinions are more probative than the opinion 
provided by Dr. C, which is not supported by the medical 
evidence of record.        

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in March 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO correctly issued the March 
2002 VCAA notice letter prior to the August 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the personal statements and private 
medical opinion he submitted.  Moreover, the VCAA letter, 
rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) advised the veteran 
of what missing evidence was relevant and necessary to 
demonstrate service connection for Hepatitis C.  The veteran, 
through counsel, was provided a meaningful opportunity to 
participate in his claim.  In fact, the Board granted three 
extensions of time to the attorney of the veteran in order to 
provide time for her to obtain records, with no result.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In March and November of 2006, the RO provided the veteran 
with the notice required in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and a VA examination 
with several opinions.  VA treatment records that were 
previously outstanding have been secured and associated with 
the claims folder.  Neither the veteran nor his attorney has 
stated that any further evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the March 2006 
remand that was issued as the result of the Court's Order for 
remand.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for hepatitis C is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


